                 Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 1 of 40


                                    JOKELSON LAW GROUP, P.C.
                                            ATTORNEYS AT LAW
                                        230 South Broad St., 10th Fl.
                                          Philadelphia, PA 19102
                                                    ______
                                            Tel. (215) 735-7556
David E. Jokelson                           Fax (215) 985-0476                              Derek E. Jokelson
Derek E. Jokelson                                                                           DEJ@Jokelson.com
Debra M. Jokelson*




                                                             May 7, 2019


     VIA ELECTRONIC MAIL AND ECF
     Chambers of The Honorable Gerald A. McHugh
     United States District Court
     for the Eastern District of Pennsylvania
     601 Market Street, Room 9613
     Philadelphia, PA 19106

               Re:   Peruto v. Janet Kim, et al.
                     Case Nos. 18-cv-4468 and 18-cv-4818

     Dear Judge McHugh:

            I enclose the expert report of Catalin Grigoras and Jeff Smith regarding the authenticity
     and completeness of the May 30, 2018, audio and video recordings of Plaintiff at issue in this
     case. Their summary and conclusions appear on pages 7 and 8 of the report.


                                                             Respectfully,


                                                             Derek E. Jokelson
                                                             Counsel for Janet Kim,
                                                             Eli Holzman and IPC Television, LLC

     cc:       All counsel (Via Email and ECF)
           Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 2 of 40



1    Catalin GRIGORAS, Ph.D.
2    catalin@mda4n6.com
3    +1-720-412-3340
4
5    Jeff SMITH
6    jeff@mda4n6.com
7    +1-303-903-9959
8
9                Report regarding forensic media authentication
10
11   May 6, 2019
12
13   To:   Counsels for the Plaintiff and Defense in
14         Peruto v. Kim, et al
15         U.S.D.C. E.D.Pa 18-cv-4468 GAM &
16         U.S.D.C. E.D.Pa 18-cv-4818 GAM
17
18   This report contains details in the analysis of three media files.
19   Each file was received by FMS, Ltd either by electronic transfer
20   or delivery of physical media upon which the hashes below were
21   confirmed substantiating digital evidence integrity.
22
23   Filename:      CHUCK_PERUTO_INTERVIEW_053018.mp4
24   Delivery Description: digital download from the following link
25   provided by IPC Productions http://qlnk.io/ql/5cb0ea2be4b0573f512f78c0
26   on April 15, 2019
27   SHA3-256:
28   e2a19d611b83957405715f0b280f0bb2f81611f19fcd3d9402194288b9f8e9dc
29
30
31
32
          Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 3 of 40



33   Filename:         B008C033_180530_R0X4.mov
34   Delivery    Description:     forensically     transferred       from    G   Drive
35   Thunderbolt 3 raid drive on April 17, 2019
36   SHA3-256:
37   114ea946fe72b4c89b9c18db17dab657af0073d76aae56b28290e5be4ebe6999
38
39   Filename:         INTPERUTOT01.WAV
40   Delivery    Description:     forensically     transferred       from    G   Drive
41   Thunderbolt 3 raid drive on April 17, 2019
42   SHA3-256:
43   906425ef7c92db2fb639ccf07f7be8b7dff7b7348fecbc36342cd1a88cb3ee33
44
45   The forensic analysis was carried out in order to answer the
46   following questions:
47     1. Are    the    audio   and   video   file(s)    defendant    IPC    produced
48       (represented to be in their native format) consistent with
49       original audio and video files? Referring to the following
50       files:
51          a. B008C033_180530_R0X4.mov
52          b. INTPERUTOT01.WAV
53     2. Does the Combined File accurately reflect the content of the
54       audio and video files addressed in 1 above? Referring to the
55       following file as the “Combined File”:
56          a. CHUCK_PERUTO_INTERVIEW_053018.mp4
57     3. Does    the    Arri   ALEXA   Mini    camera    have   audio      recording
58       capabilities? If yes, was audio recorded using the Arri ALEXA
59       Mini camera during the subject interview on 30 May 2018? If
60       not, how is this determined?
61     4. How many channels of audio can the Sound Device 633 capture
62       at one time?
63     5. How many channels of audio was the Sound Device 633 recording
64       during the subject interview on 30 May 2018?
               Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 4 of 40



65
66   In       order   to   answer   these   questions,   the   following   reference
67   recordings were collected              on May 2, 2019 from the recording
68   equipment known to have been used for recording the subject
69   interview on May 30, 2018:
70        -    B013C001_190502_R0X4.mov
71               o Arri Alexa Mini camera
72               o serial number 21192
73        -    VOT05.wav
74               o Sound Devices 633 sound recorder
75               o serial number LL0515098012
76
77   During the collection of reference recordings, great care was taken
78   to ensure that the same equipment configurations and settings were
79   used on both Arri and Sound Devices equipment as was used during
80   the May 30, 2018 subject interview.
81
82   The Conclusion section of this report provides answers to the five
83   aforementioned questions.
84
85   1. Structure and Format Analysis
86   The comparison analysis of evidence “INTPERUTOT01.wav” and
87   reference “VOT05.WAV” files show consistent audio formats and
88   file structures as seen in Tables 1, 2, and 3.
89
90   The comparison analysis of evidence “B008C033_180530_R0X4.mov”
91   and reference “B013C001_190502_R0X4.mov” files show consistent
92   video formats and file structures as presented in Tables 4 and
93   5. Additionally, a frame level metadata extraction using Arri
94   MetaExtract v3.5.3.3 software was carried out between these two
95   files and revealed consistent frame level metadata structures.
            Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 5 of 40



96
97    The evidence file “CHUCK_PERUTO_INTERVIEW_053018.mp4” has a
98    different file structure and audio/video formats than the
99    “INTPERUTOT01.wav” and “B008C033_180530_R0X4.mov” evidence files
100   as shown in Table 6. The audio and video streams in this file
101   are transcoded from their original formats.
102
103   2. Date / Time Analysis
104   An analysis was conducted of the Embedded timestamps found
105   within each file’s metadata.
106
107   The embedded date/timestamps
       #    Evidence       Encoded     Tagged date          Explanation
              file          date
       1   INTPERUTOT    2018-05-30   N/A             No Tagged date
           01.wav        18:58:14                     present as is
                         (N/A*)                       consistent with
                                                      reference recording
                                                      VOT05.WAV
       2   B008C033_1    2018-05-30   2018-05-30      Difference between
           80530_R0X4    18:53:34     19:19:53        Encoded and Tagged
           .mov          (UTC)        (UTC)           dates is consistent
                                                      with the duration of
                                                      the video
                                                      (26min18sec)
       3   CHUCK_PERU    2018-10-31   2018-10-31      Encoded and Tagged
           TO_INTERVI    01:56:04     01:56:04        dates are the same
           EW_053018.    (UTC)        (UTC)           as would be expected
           mp4                                        for transcoded video
                                                      files
108       * Time coordinates are not embedded in the WAV file’s metadata.
109   According to the Sound Devices 633 internal clock obtained on May 2nd,
110                     2019 the date/time settings are EST
            Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 6 of 40
                                                              Forensic Media Services Denver, CO


111   3. Audio/Video analysis
112   Forensic audio analysis of the evidence files was carried out
113   with respect to best practices (see References section) which
114   entails testing evidence recording properties against known
115   data. The known data in this case is “VOT05.WAV”, which will
116   also be referred to as “reference audio recording”.
117
118   Time domain analyses - Time domain analyses of the evidence
119   revealed no unexplainable discontinuities or events.
120
121   At about 26 min 03.773 sec from the beginning of the evidence
122   recording “INTPERUTOT01.WAV” the left channel level decreases
123   indicating that most probably the power of the microphone (BOOM
124   according to the format analysis) was switched off. The right
125   channel level does not decrease until the end of the recording
126   at 29 min 51.789 sec, indicating that the power of the right
127   channel microphone (Lavalier according to the format analysis)
128   was not switched off (See Section 7, Figure 1).
129
130   The comparison analysis between the two audio channels of
131   “CHUCK_PERUTO_INTERVIEW_053018.mp4” revealed it to be double-
132   mono, meaning the left and right channels contain the same
133   information. Therefore, only the left channel was used for
134   Frequency and MDCT analyses (below).
135
136   The   waveform    and    critical      listening     comparison             of      the
137   “INTPERUTOT01.WAV”        and        the        audio           signal             from
138   “CHUCK_PERUTO_INTERVIEW_053018.mp4” indicate that:
139     - “CHUCK_PERUTO_INTERVIEW_053018.mp4” audio signal is delayed
140         for about 23 sec at the beginning of the recording;
141     - “CHUCK_PERUTO_INTERVIEW_053018.mp4”            audio        signal        is      an

                                       Page 5 of 39
           Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 7 of 40
                                                        Forensic Media Services Denver, CO


142        amplified version of audio signal “INTPERUTOT01.WAV”;
143     - They contain the same dialogue.
144   Figure 1 shows the waveform comparison between “INTPERUTOT01.WAV”
145   and “CHUCK_PERUTO_INTERVIEW_053018.mp4” audio signals.
146
147   Frequency domain and MDCT analyses (See Section 7, Figures) -
148   The Power Spectral Density (PSD), Long Term Average Spectrum
149   (LTAS), Long Term Average Sorted Spectrum (LTASS), Audio
150   Compression Level (ACL), and Modified Discrete Cosine Transform
151   (MDCT) analyses of the evidence “INTPERUTOT01.WAV” revealed no
152   traces of previous lossy compression. Theses analyses, displayed
153   in Figures 2-7, along with analyses of the reference audio
154   recording in Figure 8-13 support the hypothesis that the
155   evidence file is consistent with an original Sound Devices 633
156   WAV PCM 48 kHz, 24 bit, stereo recording.
157
158   Photo Response Non-Uniformity (PRNU) analysis – The analytical
159   comparison of the evidence “B008C033_180530_R0X4.mov” to the
160   reference “B013C001_190502_R0X4.mov” Photo Response Non-
161   Uniformities generated a Logarithmic Likelihood Ratio (LLR)
162   value of 48.5914 with an Error rate of 1.5763e-12%. This can be
163   interpreted as follows:
164        o It is 1048.5914 times more likely that the evidence video
165          “B008C033_180530_R0X4.mov” was recorded with the Arri
166          Alexa Mini camera, serial number 21192 than the evidence
167          video was recorded with another camera.
168        o The PRNU analysis LLR=48.5914 supports the hypothesis
169          that the evidence video “B008C033_180530_R0X4.mov” was
170          recorded with the Arri Alexa Mini camera, serial number
171          21192.
172

                                      Page 6 of 39
           Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 8 of 40
                                                        Forensic Media Services Denver, CO


173
174   4. Summary
175   Analyses of the evidence and reference files created with the
176   provided recording equipment revealed the following:
177     a) The evidence file “INTPERUTOT01.WAV” is consistent with an
178        original Sound Devices 633 recording.
179     b) The evidence recording “B008C033_180530_R0X4.mov” is
180        consistent with an original recording created with Arri
181        Alexa Mini camera, serial number 21192.
182     c) The Combined File “CHUCK_PERUTO_INTERVIEW_053018.mp4” has
183        audio and video streams originated from the
184        B008C033_180530_R0X4.mov and INTPERUTOT01.WAV evidence
185        files. Even though they are recompressed into different
186        formats, their content accurately reflects the dialogue
187        recorded in the original evidence files.
188     d) According to the User’s Manual the Alexa Mini accepts two
189        audio channels through one single 5-pin Lemo connector on
190        the front of the camera.
191     e) During the subject interview on May 30, 2018, the Arri
192        ALEXA Mini camera did not record audio. We know this
193        because the structure analysis of video file
194        “B008C033_180530_R0X4.mov” shows that the audio recording
195        feature was disabled. Also the format analysis of video
196        file “B008C033_180530_R0X4.mov” shows no audio data.
197     f) The audio was recorded with a Sound Devices 633 equipment.
198        This was determined by analyzing the
199        “B008C033_180530_R0X4.mov” video, “INTPERUTOT01.WAV” audio
200        file, and the recording devices.
201     g) The Sound Device 633 has three XLR-3F inputs and three TA3
202        analog line inputs and can record up to 10-tracks
203        (channels) at one time.

                                      Page 7 of 39
           Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 9 of 40
                                                        Forensic Media Services Denver, CO


204     h) During the subject interview on May 30, 2018, the Sound
205        Devices 633 recorded two audio channels.
206
207   5. Conclusion
208   Based on these observations, the initial questions can be
209   addressed with answers as follows:
210     1) The evidence file “INTPERUTOT01.WAV” is consistent with an
211       original Sound Devices 633 recording. The evidence
212       recording “B008C033_180530_R0X4.mov” is consistent with an
213       original Arri ALEXA Mini recording.
214
215     2) The Combined File “CHUCK_PERUTO_INTERVIEW_053018.mp4”
216       accurately reflects the dialogue recorded in the
217       “INTPERUTOT01.WAV” and “B008C033_180530_R0X4.mov” evidence
218       files in a recompressed file.
219
220     3) The Alexa Mini accepts two channels of audio, through one
221       single 5-pin Lemo connector on the front of the camera.
222
223       The audio was not recorded using the Arri ALEXA Mini
224       camera. The audio was recorded with a Sound Devices 633
225       equipment. This was determined by analyzing the
226       “B008C033_180530_R0X4.mov” video, “INTPERUTOT01.WAV” audio
227       file, and the recording devices.
228
229     4) The Sound Device 633 has three XLR-3F inputs and three TA3
230       analog line inputs, and can record up to 10-track
231       (channels) at one time.
232
233     5) The Sound Devices 633 recorded two audio channels.
234

                                      Page 8 of 39
           Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 10 of 40
                                                        Forensic Media Services Denver, CO


235
236   Respectfully submitted,
237
238   ____________________________
239          Catalin GRIGORAS
240             05/06/2019
241
242
243   ____________________________
244             Jeff SMITH
245             05/06/2019




                                      Page 9 of 39
                            Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 11 of 40
                                                                                                 Forensic Media Services Denver, CO


246   6. Tables
247
248   Table 1. Audio Format Comparison Analysis
                Evidence: INTPERUTOT01.wav                                  Reference: VOT05.WAV (EST)
      General                                                   General
      Format               : Wave                               Format               : Wave
      File size            : 492 MiB                            File size            : 6.05 MiB
      Duration             : 29 min 51 s                        Duration             : 22 s 21 ms
      Overall bit rate mode: Constant                           Overall bit rate mode: Constant
      Overall bit rate     : 2 304 kb/s                         Overall bit rate     : 2 306 kb/s
      Producer             : Sound Dev: Mix633 S#LL0515098012   Producer             : Sound Dev: Mix633 S#LL0515098012
      Description          : sSPEED=023.976-ND                  Description          : sSPEED=023.976-ND
                             sTAKE=01                                                  sTAKE=05
                             sUBITS=$00000000                                          sUBITS=$00000000
                             sSWVER=4.51.01                                            sSWVER=4.51.01
                             sSCENE=INTPERUTO                                          sSCENE=VO
                             sFILENAME=INTPERUTOT01.WAV                                sFILENAME=VOT05.WAV
                             sTAPE=18Y05M30                                            sTAPE=19Y05M02
                             sCIRCLED=FALSE                                            sCIRCLED=FALSE
                             sTRK3=Boom 1                                              sTRK3=BOOM
                             sTRK4=LAV1                                                sTRK4=LAV1
                             sNOTE=                                                    sNOTE=
      Encoded date         : 2018-05-30 18:58:14                Encoded date         : 2019-05-02 14:26:06
      Encoding settings    : A=PCM                              Encoding settings    : A=PCM
                             F=48000                                                   F=48000
                             W=24                                                      W=24
                             M=stereo                                                  M=stereo
                             R=48000                                                   R=48000
                             T=2 Ch                                                    T=2 Ch
      Producer_Reference   : USSDVLL0515098012180530Iw71XT 11   Producer_Reference   : USSDVLL0515098012190502EQ31p6 01
      Audio                                                     Audio
      Format               : PCM                                Format               : PCM
      Format settings      : Little / Signed                    Format settings      : Little / Signed
      Codec ID             : 1                                  Codec ID             : 1
      Duration             : 29 min 51 s                        Duration             : 22 s 21 ms
      Bit rate mode        : Constant                           Bit rate mode        : Constant
      Bit rate             : 2 304 kb/s                         Bit rate             : 2 304 kb/s
      Channel(s)           : 2 channels                         Channel(s)           : 2 channels
      Sampling rate        : 48.0 kHz                           Sampling rate        : 48.0 kHz
      Bit depth            : 24 bits                            Bit depth            : 24 bits
      Stream size          : 492 MiB (100%)                     Stream size          : 6.05 MiB (100%)

                                                           Page 10 of 39
                         Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 12 of 40
                                                                                       Forensic Media Services Denver, CO


249
250   Table 2. Audio Structure Comparison Analysis
                 Evidence: INTPERUTOT01.wav                             Reference: VOT05.WAV (EST)
      Ofs:   0 => RIFF                                     Ofs:     0 => RIFF
      Ofs:   8 => WAVE                                     Ofs:     8 => WAVE
      Ofs:   C => bextZ                                    Ofs:     C => bextZ
      Ofs:   14 => sSPEED                                  Ofs:     14 => sSPEED
      Ofs:   27 => sTAKE                                   Ofs:     27 => sTAKE
      Ofs:   31 => sUBITS                                  Ofs:     31 => sUBITS
      Ofs:   43 => sSWVER                                  Ofs:     43 => sSWVER
      Ofs:   53 => sSCENE                                  Ofs:     53 => sSCENE
      Ofs:   65 => sFILENAME                               Ofs:     5E => sFILENAME
      Ofs:   81 => sTAPE                                   Ofs:     73 => sTAPE
      Ofs:   91 => sCIRCLED                                Ofs:     83 => sCIRCLED
      Ofs:   A1 => sTRK3                                   Ofs:     93 => sTRK3
      Ofs:   AF => sTRK4                                   Ofs:     9F => sTRK4
      Ofs:   BB => sNOTE                                   Ofs:     AB => sNOTE
      Ofs:   114 => Sound Dev                              Ofs:     114 => Sound Dev
      Ofs:   11F => Mix633                                 Ofs:     11F => Mix633
      Ofs:   26E => A=PCM                                  Ofs:     26E => A=PCM
      Ofs:   274 => F=48000                                Ofs:     274 => F=48000
      Ofs:   27C => W=24                                   Ofs:     27C => W=24
      Ofs:   281 => M=stereo                               Ofs:     281 => M=stereo
      Ofs:   28A => R=48000                                Ofs:     28A => R=48000
      Ofs:   292 => T=2 Ch                                 Ofs:     292 => T=2 Ch
      Ofs:   36F => XML                                    Ofs:     36F => XML
      Ofs:   17E0 => fmt                                   Ofs:     17E0 => fmt
      Ofs:   17F8 => data                                  Ofs:     17F8 => data
251




                                                    Page 11 of 39
                         Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 13 of 40
                                                                                     Forensic Media Services Denver, CO


252   Table 3.1. Audio Structure Comparison Analysis (XML, eXtensible Markup Language)
                                         Evidence: INTPERUTOT01.wav
      <BWFXML>
           <IXML_VERSION>1.5</IXML_VERSION>
           <PROJECT>AMD</PROJECT>
           <SCENE>INTPERUTO</SCENE>
           <MEDIA_ID>5919</MEDIA_ID>
           <TAKE>01</TAKE>
           <TAPE>18Y05M30</TAPE>
           <CIRCLED>FALSE</CIRCLED>
           <UBITS>00000000</UBITS>
           <FILE_UID>USSDVLL0515098012180530Iw71XT 11</FILE_UID>
           <NOTE></NOTE>
           <SPEED>
                <NOTE></NOTE>
                <MASTER_SPEED>24000/1001</MASTER_SPEED>
                <CURRENT_SPEED>24000/1001</CURRENT_SPEED>
                <TIMECODE_FLAG>NDF</TIMECODE_FLAG>
                <TIMECODE_RATE>24000/1001</TIMECODE_RATE>
                <FILE_SAMPLE_RATE>48000</FILE_SAMPLE_RATE>
                <AUDIO_BIT_DEPTH>24</AUDIO_BIT_DEPTH>
                <DIGITIZER_SAMPLE_RATE>48000</DIGITIZER_SAMPLE_RATE>
                <TIMESTAMP_SAMPLE_RATE>48000</TIMESTAMP_SAMPLE_RATE>
                <TIMESTAMP_SAMPLES_SINCE_MIDNIGHT_HI>0000000000</TIMESTAMP_SAMPLES_SINCE_MIDNIGHT_HI>
                <TIMESTAMP_SAMPLES_SINCE_MIDNIGHT_LO>3280621345</TIMESTAMP_SAMPLES_SINCE_MIDNIGHT_LO>
           </SPEED>
           <HISTORY>
                <ORIGINAL_FILENAME>INTPERUTOT01.WAV</ORIGINAL_FILENAME>
                <CURRENT_FILENAME>INTPERUTOT01.WAV</CURRENT_FILENAME>
           </HISTORY>
           <FILE_SET>
                <TOTAL_FILES>1</TOTAL_FILES>
                <FAMILY_UID>USSDVLL0515098012180530Iw71XT 0</FAMILY_UID>
                <FILE_SET_INDEX>A</FILE_SET_INDEX>
           </FILE_SET>
           <TRACK_LIST>
                                                    Page 12 of 39
                         Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 14 of 40
                                                                                     Forensic Media Services Denver, CO


                <TRACK_COUNT>2</TRACK_COUNT>
                <TRACK>
                      <CHANNEL_INDEX>3</CHANNEL_INDEX>
                      <INTERLEAVE_INDEX>1</INTERLEAVE_INDEX>
                      <NAME>Boom 1</NAME>
                </TRACK>
                <TRACK>
                      <CHANNEL_INDEX>4</CHANNEL_INDEX>
                      <INTERLEAVE_INDEX>2</INTERLEAVE_INDEX>
                      <NAME>LAV1</NAME>
                </TRACK>
           </TRACK_LIST>
      </BWFXML>
253
254   Table 3.2. Audio Structure Comparison Analysis (XML, eXtensible Markup Language)
                                         Reference: VOT05.WAV (EST)
      <BWFXML>
           <IXML_VERSION>1.5</IXML_VERSION>
           <PROJECT>CEDAR</PROJECT>
           <SCENE>VO</SCENE>
           <MEDIA_ID>7012</MEDIA_ID>
           <TAKE>05</TAKE>
           <TAPE>19Y05M02</TAPE>
           <CIRCLED>FALSE</CIRCLED>
           <UBITS>00000000</UBITS>
           <FILE_UID>USSDVLL0515098012190502EQ31p6 01</FILE_UID>
           <NOTE></NOTE>
           <SPEED>
                <NOTE></NOTE>
                <MASTER_SPEED>24000/1001</MASTER_SPEED>
                <CURRENT_SPEED>24000/1001</CURRENT_SPEED>
                <TIMECODE_FLAG>NDF</TIMECODE_FLAG>
                <TIMECODE_RATE>24000/1001</TIMECODE_RATE>
                <FILE_SAMPLE_RATE>48000</FILE_SAMPLE_RATE>
                <AUDIO_BIT_DEPTH>24</AUDIO_BIT_DEPTH>
                                                    Page 13 of 39
                         Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 15 of 40
                                                                                     Forensic Media Services Denver, CO


                <DIGITIZER_SAMPLE_RATE>48000</DIGITIZER_SAMPLE_RATE>
                <TIMESTAMP_SAMPLE_RATE>48000</TIMESTAMP_SAMPLE_RATE>
                <TIMESTAMP_SAMPLES_SINCE_MIDNIGHT_HI>0000000000</TIMESTAMP_SAMPLES_SINCE_MIDNIGHT_HI>
                <TIMESTAMP_SAMPLES_SINCE_MIDNIGHT_LO>0006918913</TIMESTAMP_SAMPLES_SINCE_MIDNIGHT_LO>
           </SPEED>
           <HISTORY>
                <ORIGINAL_FILENAME>VOT05.WAV</ORIGINAL_FILENAME>
                <CURRENT_FILENAME>VOT05.WAV</CURRENT_FILENAME>
           </HISTORY>
           <FILE_SET>
                <TOTAL_FILES>1</TOTAL_FILES>
                <FAMILY_UID>USSDVLL0515098012190502EQ31p6 0</FAMILY_UID>
                <FILE_SET_INDEX>A</FILE_SET_INDEX>
           </FILE_SET>
           <TRACK_LIST>
                <TRACK_COUNT>2</TRACK_COUNT>
                <TRACK>
                      <CHANNEL_INDEX>3</CHANNEL_INDEX>
                      <INTERLEAVE_INDEX>1</INTERLEAVE_INDEX>
                      <NAME>BOOM</NAME>
                </TRACK>
                <TRACK>
                      <CHANNEL_INDEX>4</CHANNEL_INDEX>
                      <INTERLEAVE_INDEX>2</INTERLEAVE_INDEX>
                      <NAME>LAV1</NAME>
                </TRACK>
           </TRACK_LIST>
      </BWFXML>
255
256
257
258
259

                                                    Page 14 of 39
                                 Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 16 of 40
                                                                                                                 Forensic Media Services Denver, CO


260
261   Table 4. Video Format Comparison Analysis
             Evidence: B008C033_180530_R0X4.mov                               Reference: B013C001_190502_R0X4.mov (EST)
      General                                                               General
      Format                       : MPEG-4                                 Format                       : MPEG-4
      Format profile               : QuickTime                              Format profile               : QuickTime
      Codec ID                     : qt   2005.03 (qt /ARRI)                Codec ID                     : qt   2005.03 (qt /ARRI)
      File size                    : 129 GiB                                File size                    : 119 GiB
      Duration                     : 26 min 18 s                            Duration                     : 26 min 19 s
      Overall bit rate mode        : Variable                               Overall bit rate mode        : Variable
      Overall bit rate             : 702 Mb/s                               Overall bit rate             : 646 Mb/s
      Encoded date                 : UTC 2018-05-30 18:53:34                Encoded date                 : UTC 2019-05-02 15:41:38
      Tagged date                  : UTC 2018-05-30 19:19:53                Tagged date                  : UTC 2019-05-02 16:07:57
      Writing library              : Apple QuickTime                        Writing library              : Apple QuickTime
      Media/UUID                   : 943D97D7-A647-49EE-8135-0C1A76AFBDF2   Media/UUID                   : 07DA8A9A-6127-4975-91C2-8E83F87B0363
      com.arri.camera.CameraId     : R0X4                                   com.arri.camera.CameraId     : R0X4
      com.arri.camera.CameraIndex : B                                       com.arri.camera.CameraIndex : B
      com.arri.camera.CameraModel                : ARRI ALEXA Mini          com.arri.camera.CameraModel                : ARRI ALEXA Mini
      com.arri.camera.CameraSerialNumber         : 21192                    com.arri.camera.CameraSerialNumber         : 21192
      com.arri.camera.ColorGammaSxS              : LOG-C                    com.arri.camera.ColorGammaSxS              : LOG-C
      com.arri.camera.ExposureIndexAsa           : 800                      com.arri.camera.ExposureIndexAsa           : 800
      com.arri.camera.LookFileBurnedIn           : No                       com.arri.camera.LookFileBurnedIn           : No
      com.arri.camera.NdFilterDensity            : 0                        com.arri.camera.NdFilterDensity            : 0
      com.arri.camera.NdFilterType               : 0                        com.arri.camera.NdFilterType               : 0
      com.arri.camera.ProjectFps                 : 23976                    com.arri.camera.ProjectFps                 : 23976
      com.arri.camera.ReelName                   : B008R0X4                 com.arri.camera.ReelName                   : B013R0X4
      com.arri.camera.SensorFps                  : 23976                    com.arri.camera.SensorFps                  : 23976
      com.arri.camera.ShutterAngle               : 1800                     com.arri.camera.ShutterAngle               : 1800
      com.arri.camera.SupVersion                 : 5.02.17                  com.arri.camera.SupVersion                 : 5.04.13
      com.arri.camera.SxsSerialNumber            : 3125617132339000197      com.arri.camera.SxsSerialNumber            : 31256161323390005019
      com.arri.camera.UserDate                   : 20180530                 com.arri.camera.UserDate                   : 20190502
      com.arri.camera.UserTime                   : 18h53m34                 com.arri.camera.UserTime                   : 15h41m38
      com.arri.camera.WhiteBalanceKelvin         : 5600                     com.arri.camera.WhiteBalanceKelvin         : 5600
      com.arri.camera.WhiteBalanceTintCc         : 0                        com.arri.camera.WhiteBalanceTintCc         : 0
      com.arri.camera.CameraClipName           : B008C033_180530_R0X4.mov   com.arri.camera.CameraClipName           : B013C001_190502_R0X4.mov
      com.arri.camera.Product                    : 2                        com.arri.camera.Product                    : 2
      com.arri.camera.SubProduct                 : 1                        com.arri.camera.SubProduct                 : 1
      com.arri.camera.look.name                  : ARRI 709.AML             com.arri.camera.look.name                  : ARRI 709.AML
      com.arri.camera.look.user_lut              : 0                        com.arri.camera.look.user_lut              : 0
      com.apple.proapps.color.asc-cdl            : (Binary)                 com.apple.proapps.color.asc-cdl            : (Binary)
      com.arri.camera.look.lut3d                 : (Binary)                 com.arri.camera.look.lut3d                 : (Binary)
      com.arri.camera.look.lut3d_with_cdl        : (Binary)                 com.arri.camera.look.lut3d_with_cdl        : (Binary)
      com.arri.camera.look.video_param_with_ta : (Binary)                   com.arri.camera.look.video_param_with_ta : (Binary)
      com.arri.camera.audio.Configuration        : (Binary)                 com.arri.camera.audio.Configuration        : (Binary)
      com.arri.camera.LensSerialNumber           : 0                        com.arri.camera.LensSerialNumber           : 0
      com.arri.camera.UnitPreference             : Imperial                 com.arri.camera.UnitPreference             : Imperial
      com.arri.camera.WbTracking                 : 0                        com.arri.camera.WbTracking                 : 0

                                                                    Page 15 of 39
                           Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 17 of 40
                                                                                                           Forensic Media Services Denver, CO


com.arri.camera.ImageOrientation          : 0                         com.arri.camera.ImageOrientation          : 0
com.arri.camera.ImageSharpness            : 0                         com.arri.camera.ImageSharpness            : 0
com.arri.camera.ImageDetail               : 0                         com.arri.camera.ImageDetail               : 0
com.arri.camera.ImageDenoising            : 0                         com.arri.camera.ImageDenoising            : 0
com.arri.camera.DynamicMetadataVersion    : 65536                     com.arri.camera.DynamicMetadataVersion    : 65536
com.arri.camera.audio.BluetoothEnabled    : 0                         com.arri.camera.audio.BluetoothEnabled    : 0
com.arri.camera.sensor.PhotoSites         : 3200x1800                 com.arri.camera.sensor.PhotoSites         : 3200x1800
com.arri.camera.FramelineFileName1        : ARRI 16by9 2.39           com.arri.camera.FramelineFileName1        : ARRI 16by9 2.39
com.arri.camera.FramelineRect1A.Name      : 2.39:1_scaling100%        com.arri.camera.FramelineRect1A.Name      : 2.39:1_scaling100%
com.arri.camera.FramelineRect1A.Left      : 0                         com.arri.camera.FramelineRect1A.Left      : 0
com.arri.camera.FramelineRect1A.Top       : 230                       com.arri.camera.FramelineRect1A.Top       : 230
com.arri.camera.FramelineRect1A.Width     : 3199                      com.arri.camera.FramelineRect1A.Width     : 3199
com.arri.camera.FramelineRect1A.Height    : 1338                      com.arri.camera.FramelineRect1A.Height    : 1338
com.arri.camera.FramelineRect1A.Type      : 1                         com.arri.camera.FramelineRect1A.Type      : 1
com.arri.camera.UserPixelMasking          : 0                         com.arri.camera.UserPixelMasking          : 0
com.arri.camera.EfIsActive                : 0                         com.arri.camera.EfIsActive                : 0
Video                                                                 Video
ID                                        : 1                         ID                                        : 1
Format                                    : ProRes                    Format                                    : ProRes
Format version                            : Version 1                 Format version                            : Version 1
Format profile                            : 4444                      Format profile                            : 4444
Codec ID                                  : ap4h                      Codec ID                                  : ap4h
Duration                                  : 26 min 18 s               Duration                                  : 26 min 19 s
Bit rate mode                             : Variable                  Bit rate mode                             : Variable
Bit rate                                  : 702 Mb/s                  Bit rate                                  : 646 Mb/s
Width                                     : 3 200 pixels              Width                                     : 3 200 pixels
Clean aperture width                      : 3 200 pixels              Clean aperture width                      : 3 200 pixels
Height                                    : 1 800 pixels              Height                                    : 1 800 pixels
Clean aperture height                     : 1 800 pixels              Clean aperture height                     : 1 800 pixels
Display aspect ratio                      : 16:9                      Display aspect ratio                      : 16:9
Clean aperture display aspect ratio       : 16:9                      Clean aperture display aspect ratio       : 16:9
Frame rate mode                           : Constant                  Frame rate mode                           : Constant
Frame rate                                : 23.976 (24000/1001) FPS   Frame rate                                : 23.976 (24000/1001) FPS
Color space                               : YUV                       Color space                               : YUV
Chroma subsampling                        : 4:4:4                     Chroma subsampling                        : 4:4:4
Scan type                                 : Progressive               Scan type                                 : Progressive
Bits/(Pixel*Frame)                        : 5.082                     Bits/(Pixel*Frame)                        : 4.680
Stream size                               : 129 GiB (100%)            Stream size                               : 119 GiB (100%)
Writing library                     : Arnold & Richter Cine Technik   Writing library                     : Arnold & Richter Cine Technik
Language                                  : English                   Language                                  : English
Encoded date                              : UTC 2018-05-30 18:53:34   Encoded date                              : UTC 2019-05-02 15:41:38
Tagged date                               : UTC 2018-05-30 19:19:53   Tagged date                               : UTC 2019-05-02 16:07:57
Color primaries                           : BT.709                    Color primaries                           : BT.709
Transfer characteristics                  : BT.709                    Transfer characteristics                  : BT.709
Matrix coefficients                       : BT.709                    Matrix coefficients                       : BT.709
Other                                                                 Other
ID                                        : 3                         ID                                        : 3
Type                                      : Time code                 Type                                      : Time code
Format                                    : QuickTime TC              Format                                    : QuickTime TC
Duration                                  : 26 min 18 s               Duration                                  : 26 min 19 s

                                                              Page 16 of 39
                                 Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 18 of 40
                                                                                                       Forensic Media Services Denver, CO


      Time code of first frame              :   18:57:37:02               Time code of first frame          :   04:58:56:11
      Time code, striped                    :   Yes                       Time code, striped                :   Yes
      Title                                 :   B008R0X4                  Title                             :   B013R0X4
      Language                              :   English                   Language                          :   English
      Encoded date                          :   UTC 2018-05-30 18:53:34   Encoded date                      :   UTC 2019-05-02 15:41:38
      Tagged date                           :   UTC 2018-05-30 19:19:53   Tagged date                       :   UTC 2019-05-02 16:07:57
262
263   Table 5. Video Structure Comparison Analysis
             Evidence: B008C033_180530_R0X4.mov                             Reference: B013C001_190502_R0X4.mov (EST)
      [ftyp] size=8+24                                                    [ftyp] size=8+24
        major_brand = qt                                                    major_brand = qt
        minor_version = 20050300                                            minor_version = 20050300
        compatible_brand = qt                                               compatible_brand = qt
        compatible_brand = ARRI                                             compatible_brand = ARRI
        compatible_brand =                                                  compatible_brand =
        compatible_brand =                                                  compatible_brand =
      [wide] size=8+2097080                                               [wide] size=8+2097080
      [mdat] size=16+138537861136                                         [mdat] size=16+127563464720
      [moov] size=8+893332                                                [moov] size=8+893344
        [mvhd] size=12+96                                                   [mvhd] size=12+96
          timescale = 24000                                                   timescale = 24000
          duration = 37895858                                                 duration = 37896859
          duration(ms) = 1578994                                              duration(ms) = 1579036
        [trak] size=8+456560                                                [trak] size=8+456572
          [tkhd] size=12+80, flags=f                                          [tkhd] size=12+80, flags=f
            enabled = 1                                                         enabled = 1
            id = 1                                                              id = 1
            duration = 37895858                                                 duration = 37896859
            width = 3200.000000                                                 width = 3200.000000
            height = 1800.000000                                                height = 1800.000000
          [tapt] size=8+60                                                    [tapt] size=8+60
          [edts] size=8+28                                                    [edts] size=8+28
            [elst] size=12+16                                                   [elst] size=12+16
              entry count = 1                                                     entry count = 1
              entry/segment duration = 37895858                                   entry/segment duration = 37896859
              entry/media time = 0                                                entry/media time = 0
              entry/media rate = 1                                                entry/media rate = 1
          [mdia] size=8+456356                                                [mdia] size=8+456368
            [mdhd] size=12+20                                                   [mdhd] size=12+20

                                                                  Page 17 of 39
                   Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 19 of 40
                                                                                       Forensic Media Services Denver, CO


      timescale = 24000                                           timescale = 24000
      duration = 37895858                                         duration = 37896859
      duration(ms) = 1578994                                      duration(ms) = 1579035
      language = ```                                              language = ```
    [hdlr] size=12+48                                           [hdlr] size=12+48
      handler_type = vide                                         handler_type = vide
      handler_name = Apple Video Media Handler                    handler_name = Apple Video Media Handler
    [minf] size=8+456256                                        [minf] size=8+456268
      [vmhd] size=12+8, flags=1                                   [vmhd] size=12+8, flags=1
        graphics_mode = 64                                          graphics_mode = 64
        op_color = 0080,0080,0080                                   op_color = 0080,0080,0080
      [hdlr] size=12+48                                           [hdlr] size=12+48
        handler_type = alis                                         handler_type = alis
        handler_name = Apple Alias Data Handler                     handler_name = Apple Alias Data Handler
      [dinf] size=8+28                                            [dinf] size=8+28
        [dref] size=12+16                                           [dref] size=12+16
          [alis] size=8+4                                             [alis] size=8+4
      [stbl] size=8+456132                                        [stbl] size=8+456144
        [stsd] size=12+1724                                         [stsd] size=12+1724
          entry-count = 1                                             entry-count = 1
          [ap4h] size=8+1712                                          [ap4h] size=8+1712
            data_reference_index = 1                                    data_reference_index = 1
        [stts] size=12+12                                           [stts] size=12+12
          entry_count = 1                                             entry_count = 1
        [stsc] size=12+28                                           [stsc] size=12+28
          entry_count = 2                                             entry_count = 2
        [stsz] size=12+151440                                       [stsz] size=12+151444
          sample_size = 0                                             sample_size = 0
          sample_count = 37858                                        sample_count = 37859
        [co64] size=12+302868                                       [co64] size=12+302876
          entry_count = 37858                                         entry_count = 37859
[trak] size=8+624                                           [trak] size=8+624
  [tkhd] size=12+80, flags=f                                  [tkhd] size=12+80, flags=f
    enabled = 1                                                 enabled = 1
    id = 3                                                      id = 3
    duration = 37895858                                         duration = 37896859
    width = 3200.000000                                         width = 3200.000000
    height = 1800.000000                                        height = 1800.000000
  [edts] size=8+28                                            [edts] size=8+28
    [elst] size=12+16                                           [elst] size=12+16
                                                  Page 18 of 39
                   Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 20 of 40
                                                                                       Forensic Media Services Denver, CO


      entry count = 1                                             entry count = 1
      entry/segment duration = 37895858                           entry/segment duration = 37896859
      entry/media time = 0                                        entry/media time = 0
      entry/media rate = 1                                        entry/media rate = 1
  [mdia] size=8+456                                           [mdia] size=8+456
    [mdhd] size=12+20                                           [mdhd] size=12+20
      timescale = 24000                                           timescale = 24000
      duration = 37895858                                         duration = 37896859
      duration(ms) = 1578994                                      duration(ms) = 1579035
      language = ```                                              language = ```
    [hdlr] size=12+48                                           [hdlr] size=12+48
      handler_type = tmcd                                         handler_type = tmcd
      handler_name = Time Code Media Handler                      handler_name = Time Code Media Handler
    [minf] size=8+356                                           [minf] size=8+356
      [gmhd] size=8+80                                            [gmhd] size=8+80
      [hdlr] size=12+48                                           [hdlr] size=12+48
        handler_type = alis                                         handler_type = alis
        handler_name = Apple Alias Data Handler                     handler_name = Apple Alias Data Handler
      [dinf] size=8+28                                            [dinf] size=8+28
        [dref] size=12+16                                           [dref] size=12+16
          [alis] size=8+4                                             [alis] size=8+4
      [stbl] size=8+164                                           [stbl] size=8+164
        [stsd] size=12+60                                           [stsd] size=12+60
          entry-count = 1                                             entry-count = 1
          [tmcd] size=8+48                                            [tmcd] size=8+48
            data_reference_index = 1                                    data_reference_index = 1
        [stts] size=12+12                                           [stts] size=12+12
          entry_count = 1                                             entry_count = 1
        [stsc] size=12+16                                           [stsc] size=12+16
          entry_count = 1                                             entry_count = 1
        [stsz] size=12+8                                            [stsz] size=12+8
          sample_size = 4                                             sample_size = 4
          sample_count = 0                                            sample_count = 0
        [stco] size=12+8                                            [stco] size=12+8
          entry_count = 1                                             entry_count = 1
  [udta] size=8+24                                            [udta] size=8+24
    [kgtt] size=8+16                                            [kgtt] size=8+16
[meta] size=8+435982                                        [meta] size=8+435982
  [hdlr] size=12+20                                           [hdlr] size=12+20
    handler_type = mdta                                         handler_type = mdta
                                                  Page 19 of 39
                 Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 21 of 40
                                                                                     Forensic Media Services Denver, CO


  handler_name =                                              handler_name =
[keys] size=8+2456                                          [keys] size=8+2456
[ilst] size=8+433478                                        [ilst] size=8+433478
  [....] size=8+52                                            [....] size=8+52
  [....] size=8+20                                            [....] size=8+20
  [....] size=8+17                                            [....] size=8+17
  [....] size=8+31                                            [....] size=8+31
  [....] size=8+21                                            [....] size=8+21
  [....] size=8+21                                            [....] size=8+21
  [....] size=8+20                                            [....] size=8+20
  [....] size=8+18                                            [....] size=8+18
  [....] size=8+16                                            [....] size=8+16
  [....] size=8+20                                            [....] size=8+20
  [....] size=8+20                                            [....] size=8+20
  [....] size=8+16                                            [....] size=8+16
  [....] size=8+16                                            [....] size=8+16
  [....] size=8+16                                            [....] size=8+16
  [....] size=8+16                                            [....] size=8+16
  [....] size=8+16                                            [....] size=8+16
  [....] size=8+16                                            [....] size=8+16
  [....] size=8+20                                            [....] size=8+20
  [....] size=8+24                                            [....] size=8+24
  [....] size=8+20                                            [....] size=8+20
  [....] size=8+20                                            [....] size=8+20
  [....] size=8+16                                            [....] size=8+16
  [....] size=8+23                                            [....] size=8+23
  [....] size=8+48                                            [....] size=8+48
  [....] size=8+24                                            [....] size=8+24
  [....] size=8+24                                            [....] size=8+24
  [....] size=8+20                                            [....] size=8+20
  [....] size=8+20                                            [....] size=8+20
  [....] size=8+40                                            [....] size=8+40
  [....] size=8+20                                            [....] size=8+20
  [....] size=8+20                                            [....] size=8+20
  [... ] size=8+28                                            [... ] size=8+28
  [...!] size=8+20                                            [...!] size=8+20
  [..."] size=8+60                                            [..."] size=8+60
  [...#] size=8+215704                                        [...#] size=8+215704
  [...$] size=8+215704                                        [...$] size=8+215704
  [...%] size=8+140                                           [...%] size=8+140
                                            Page 20 of 39
                           Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 22 of 40
                                                                                       Forensic Media Services Denver, CO


            [...&] size=8+16                                       [...&] size=8+16
            [...'] size=8+16                                       [...'] size=8+16
            [...(] size=8+16                                       [...(] size=8+16
            [...)] size=8+140                                      [...)] size=8+140
            [...*] size=8+17                                       [...*] size=8+17
            [...+] size=8+16                                       [...+] size=8+16
            [...,] size=8+24                                       [...,] size=8+24
            [...-] size=8+20                                       [...-] size=8+20
            [....] size=8+20                                       [....] size=8+20
            [.../] size=8+20                                       [.../] size=8+20
            [...0] size=8+20                                       [...0] size=8+20
            [...1] size=8+20                                       [...1] size=8+20
            [...2] size=8+20                                       [...2] size=8+20
            [...3] size=8+20                                       [...3] size=8+20
            [...4] size=8+25                                       [...4] size=8+25
            [...5] size=8+20                                       [...5] size=8+20
            [...6] size=8+31                                       [...6] size=8+31
            [...7] size=8+34                                       [...7] size=8+34
            [...8] size=8+20                                       [...8] size=8+20
            [...9] size=8+20                                       [...9] size=8+20
            [...:] size=8+20                                       [...:] size=8+20
            [...;] size=8+20                                       [...;] size=8+20
            [...<] size=8+20                                       [...<] size=8+20
            [...=] size=8+20                                       [...=] size=8+20
            [...>] size=8+20                                       [...>] size=8+20
        [free] size=8+2                                        [free] size=8+2
        [udta] size=8+16                                       [udta] size=8+16
          [apmd] size=8+4                                        [apmd] size=8+4
      [wide] size=8+3300956                                  [wide] size=8+3300944
264
265
266
267
268
269

                                                      Page 21 of 39
                           Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 23 of 40
                                                                                             Forensic Media Services Denver, CO


270   Table 6. Structure and Format Analysis for “CHUCK_PERUTO_INTERVIEW_053018.mp4”
                                 Evidence: CHUCK_PERUTO_INTERVIEW_053018.mp4
                           Structure                                      Format
      [ftyp] size=8+16                                        General
        major_brand = mp42                                    Format                   :    MPEG-4
        minor_version = 0                                     Format profile           :    Base Media / Version 2
        compatible_brand = mp42                               Codec ID                 :    mp42 (mp42/mp41)
        compatible_brand = mp41                               File size                :    1.91 GiB
      [moov] size=8+877051                                    Duration                 :    30 min 14 s
        [mvhd] size=12+96                                     Overall bit rate mode    :    Variable
          timescale = 90000                                   Overall bit rate         :    9 039 kb/s
          duration = 163332480                                Encoded date             :    UTC 2018-10-31 01:56:04
          duration(ms) = 1814805                              Tagged date              :    UTC 2018-10-31 01:57:17
        [trak] size=8+471737                                  TIM                      :    18:57:35:02
          [tkhd] size=12+80, flags=1                          TSC                      :    23976
            enabled = 1                                       TSZ                      :    1000
            id = 1
            duration = 163329416                              Video
            width = 852.000000                                ID                        :   1
            height = 480.000000                               Format                    :   AVC
          [edts] size=8+28                                    Format/Info               :   Advanced Video Codec
            [elst] size=12+16                                 Format profile            :   High@L4.2
              entry count = 1                                 Format settings           :   CABAC / 4 Ref Frames
              entry/segment duration = 163329416              Format settings, CABAC    :   Yes
              entry/media time = 1001                         Format settings, RefFrames:   4 frames
              entry/media rate = 1                            Codec ID                  :   avc1
          [mdia] size=8+471601                                Codec ID/Info             :   Advanced Video Coding
            [mdhd] size=12+20                                 Duration                  :   30 min 14 s
              timescale = 24000                               Bit rate mode             :   Variable
              duration = 43554511                             Bit rate                  :   8 718 kb/s
              duration(ms) = 1814771                          Maximum bit rate          :   12.0 Mb/s
              language = eng                                  Width                     :   852 pixels
            [hdlr] size=12+52                                 Height                    :   480 pixels
              handler_type = vide                             Display aspect ratio      :   16:9
              handler_name = Mainconcept Video Media          Frame rate mode           :   Constant
      Handler                                                 Frame rate                :   23.976 (24000/1001) FPS
            [minf] size=8+471497                              Standard                  :   NTSC
              [vmhd] size=12+8, flags=1                       Color space               :   YUV
                graphics_mode = 0                             Chroma subsampling        :   4:2:0
                                                       Page 22 of 39
                     Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 24 of 40
                                                                                        Forensic Media Services Denver, CO


          op_color = 0000,0000,0000                     Bit depth                  :   8 bits
        [hdlr] size=12+39                               Scan type                  :   Progressive
          handler_type = alis                           Bits/(Pixel*Frame)         :   0.889
          handler_name = Alias Data Handler             Stream size                :   1.84 GiB (96%)
        [dinf] size=8+28                                Language                   :   English
          [dref] size=12+16                             Encoded date               :   UTC 2018-10-31 01:56:04
            [url ] size=12+0, flags=1                   Tagged date                :   UTC 2018-10-31 01:56:04
              location = [local to file]                Color range                :   Limited
        [stbl] size=8+471382                            Color primaries            :   BT.601 NTSC
          [stsd] size=12+163                            Transfer characteristics   :   BT.601
            entry-count = 1                             Matrix coefficients        :   BT.601
            [avc1] size=8+151                           Codec configuration box    :   avcC
              data_reference_index = 1
              width = 852                               Audio
              height = 480                              ID                        : 2
              compressor = AVC Coding                   Format                    : AAC LC
              [avcC] size=8+65                          Format/Info     : Advanced Audio Codec Low Complexity
                Configuration Version = 1               Codec ID                  : mp4a-40-2
                Profile = High                          Duration                  : 30 min 14 s
                Profile Compatibility = 0               Source duration           : 30 min 14 s
                Level = 42                              Bit rate mode             : Variable
                NALU Length Size = 4                    Bit rate                  : 317 kb/s
                Sequence Parameter = [67 64 00 2a ac    Maximum bit rate          : 345 kb/s
2c a5 03 60 f7 9f ff c0 00 40 00 54 83 03 03 20 00      Channel(s)                : 2 channels
00 7d 20 00 17 70 1c 4c 00 02 dc 6c 00 01 c9 c3 7e      Channel layout            : L R
31 c1 da 16 2d 16]                                      Sampling rate             : 48.0 kHz
                Picture Parameter = [68 e9 09 35 25]    Frame rate                : 46.875 FPS (1024 SPF)
          [stts] size=12+12                             Compression mode          : Lossy
            entry_count = 1                             Stream size               : 68.7 MiB (4%)
          [stss] size=12+7576                           Source stream size        : 68.7 MiB (4%)
            entry_count = 1893                          Language                  : English
          [sdtp] size=8+43515                           Encoded date              : UTC 2018-10-31 01:56:04
          [stsc] size=12+28                             Tagged date               : UTC 2018-10-31 01:56:04
            entry_count = 2
          [stsz] size=12+174052
            sample_size = 0
            sample_count = 43511
          [stco] size=12+17412
            entry_count = 4352
          [ctts] size=12+228532
                                                 Page 23 of 39
                     Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 25 of 40
                                                                                 Forensic Media Services Denver, CO


            entry_count = 28566
  [trak] size=8+405126
    [tkhd] size=12+80, flags=1
      enabled = 1
      id = 2
      duration = 163329416
      width = 0.000000
      height = 0.000000
    [edts] size=8+28
      [elst] size=12+16
        entry count = 1
        entry/segment duration = 163329416
        entry/media time = 0
        entry/media rate = 1
    [mdia] size=8+404990
      [mdhd] size=12+20
        timescale = 48000
        duration = 87110656
        duration(ms) = 1814805
        language = eng
      [hdlr] size=12+56
        handler_type = soun
        handler_name = Mainconcept MP4 Sound Media
Handler
      [minf] size=8+404882
        [smhd] size=12+4
          balance = 0
        [hdlr] size=12+39
          handler_type = alis
          handler_name = Alias Data Handler
        [dinf] size=8+28
          [dref] size=12+16
            [url ] size=12+0, flags=1
              location = [local to file]
        [stbl] size=8+404771
          [stsd] size=12+79
            entry-count = 1
            [mp4a] size=8+67
              data_reference_index = 1
              channel_count = 2
                                                 Page 24 of 39
                           Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 26 of 40
                                                                                       Forensic Media Services Denver, CO


                    sample_size = 16
                    sample_rate = 48000
                    [esds] size=12+27
                      [ESDescriptor] size=2+25
                        es_id = 0
                        stream_priority = 16
                        [DecoderConfig] size=2+17
                          stream_type = 5
                          object_type = 64
                          up_stream = 0
                          buffer_size = 1536
                          max_bitrate = 345373
                          avg_bitrate = 317375
                          DecoderSpecificInfo = 11 90
                        [Descriptor:06] size=2+1
                [stts] size=12+12
                  entry_count = 1
                [stsc] size=12+46924
                  entry_count = 3910
                [stsz] size=12+340284
                  sample_size = 0
                  sample_count = 85069
                [stco] size=12+17412
                  entry_count = 4352
        [udta] size=8+56
          [.TIM] size=8+15
          [.TSC] size=8+9
          [.TSZ] size=8+8
      [BE7ACFCB97A9-42E8-9C71-9994-91E3AFAC] size=24+5080
      [free] size=8+5072
      [mdat] size=16+2049595398
271
272
273
274
275

                                                       Page 25 of 39
                     Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 27 of 40
                                                                                 Forensic Media Services Denver, CO


276   7. Figures




277
278                Figure 1. Waveform comparison between “INTPERUTOT01.WAV” and
279                     “CHUCK_PERUTO_INTERVIEW_053018.mp4” audio signals
280

                                                Page 26 of 39
                    Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 28 of 40
                                                                                Forensic Media Services Denver, CO


281




282
283   Figure 2. Power Spectral Density (PSD), Long Term Average Spectrum (LTAS), Long Term
284       Average Sorted Spectrum (LTASS) analyses for “INTPERUTOT01.WAV” left channel
285

                                               Page 27 of 39
                    Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 29 of 40
                                                                                Forensic Media Services Denver, CO




286
287
288   Figure 3. Audio Compression Level (ACL) analysis for “INTPERUTOT01.WAV” left channel
289
290

                                               Page 28 of 39
                      Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 30 of 40
                                                                                  Forensic Media Services Denver, CO




291
292   Figure 4. Waveform, Spectrogram, and Modified Discrete Cosine Transform (MDCT) analyses
293                              for “INTPERUTOT01.WAV” left channel
294
295

                                                 Page 29 of 39
                    Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 31 of 40
                                                                                Forensic Media Services Denver, CO


296




297
298   Figure 5. Power Spectral Density (PSD), Long Term Average Spectrum (LTAS), Long Term
299          Average Sorted Spectrum (LTASS) for “INTPERUTOT01.WAV” right channel
300

                                               Page 30 of 39
                     Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 32 of 40
                                                                                 Forensic Media Services Denver, CO


301




302
303
304   Figure 6. Audio Compression Level (ACL) analysis for “INTPERUTOT01.WAV” right channel
305

                                                Page 31 of 39
                      Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 33 of 40
                                                                                  Forensic Media Services Denver, CO


306




307
308   Figure 7. Waveform, Spectrogram, and Modified Discrete Cosine Transform (MDCT) analyses
309                             for “INTPERUTOT01.WAV” right channel
310

                                                 Page 32 of 39
                    Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 34 of 40
                                                                                Forensic Media Services Denver, CO


311




312
313   Figure 8. Power Spectral Density (PSD), Long Term Average Spectrum (LTAS), Long Term
314    Average Sorted Spectrum (LTASS) for reference recording “VOT05.WAV” left channel
315

                                               Page 33 of 39
                       Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 35 of 40
                                                                                   Forensic Media Services Denver, CO


316




317
318   Figure 9. Audio Compression Level (ACL) analysis for reference recording “VOT05.WAV” left
319                                               channel
320

                                                  Page 34 of 39
                      Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 36 of 40
                                                                                  Forensic Media Services Denver, CO


321
322




323
324   Figure 10. Waveform, Spectrogram, and Modified Discrete Cosine Transform (MDCT) analyses
325                      for reference recording “VOT05.WAV” left channel

                                                 Page 35 of 39
                     Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 37 of 40
                                                                                 Forensic Media Services Denver, CO


326
327




328
329   Figure 11. Power Spectral Density (PSD), Long Term Average Spectrum (LTAS), Long Term
330    Average Sorted Spectrum (LTASS) for reference recording “VOT05.WAV” right channel

                                                Page 36 of 39
                     Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 38 of 40
                                                                                 Forensic Media Services Denver, CO


331
332




333
334   Figure 12. Audio Compression Level (ACL) analysis for reference recording “VOT05.WAV”
335                                          right channel

                                                Page 37 of 39
                      Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 39 of 40
                                                                                  Forensic Media Services Denver, CO


336
337




338
339   Figure 13. Waveform, Spectrogram, and Modified Discrete Cosine Transform (MDCT) analyses
340                      for reference recording “VOT05.WAV” right channel

                                                 Page 38 of 39
           Case 2:18-cv-04468-GAM Document 69 Filed 05/07/19 Page 40 of 40
                                                        Forensic Media Services Denver, CO


341   8. References
342
343       [1] SWGDE Best Practices for Digital Audio Authentication,
344            Version 1.3 (September 20, 2018).
345
346       [2] Grigoras C., Smith J.M. (2017) Large Scale Test of
347            Digital Audio Structure and Format for Forensic
348            Analysis, 2017 AES International Conference on Audio
349            Forensics, Arlington VA, USA.
350
351       [3] Forensic Audio Analysis Review 2013-2016 by Catalin
352            Grigoras, Jeff M. Smith, and Andrzej Drygajlo. Interpol
353            18th International Forensic Science Managers Symposium.
354            2016.
355
356       [4] Forensic Audio Analysis Review 2010-2013 by Catalin
357            Grigoras, Jeff M. Smith, Geoffrey Stewart Morrison, and
358            Ewald Enzinger. Interpol 17th International Forensic
359            Science Managers Symposium. 2013.
360
361       [5] Grigoras C., and Smith J.M. (2013) Audio Enhancement
362            and Authentication. In: Siegel JA and Saukko PJ (eds.)
363            Encyclopedia of Forensic Sciences, Second Edition, pp.
364            315-326. Waltham: Academic Press.
365
366       [6] Grigoras, C., Rappaport, D., Smith, J. (2012)
367            Analytical Framework for Digital Audio Authentication,
368            AES 46th International Conference, Denver, USA.
369
370       [7] Statistical Tools for Multimedia Forensics by Catalin
371            Grigoras. Audio Engineering Society 39th International
372            Conference: Audio Forensics. 2010.



                                      Page 39 of 39
